Citation Nr: 0902484	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  04-01 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
migraine headaches.

2.  Entitlement to a rating in excess of 10 percent for left 
foot hallux valgus.

3.  Entitlement to a compensable rating for right foot pes 
planus.
 
4.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1991 to July 
1995.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 RO decision, which 
continued an evaluation of 50 percent for migraine syndrome, 
continued an evaluation of 10 percent for hallux valgus of 
the left foot, continued an evaluation of 0 percent for pes 
planus of the right foot, and denied a claim for entitlement 
to TDIU.  These issues were remanded by the Board in May 2005 
for further development. 


FINDINGS OF FACT

1.  The veteran's service-connected migraine headache 
disability is manifested by vascular and throbbing headaches, 
occurring 5 times per week, lasting up to 3 days and 
averaging 1 to 2 days, and interfering with the veteran's 
ability to work. 

2.  The veteran's service-connected left foot hallux valgus 
is manifested by complaints of pain and difficulty standing 
for long periods or walking long distances.  

3.  The veteran's service-connected right foot disability is 
manifested by complaints of pain, difficulty standing for 
long periods or walking long distances, and hallux valgus of 
20 degrees.  

4.  The evidence of record shows that the veteran does not 
meet the percentage requirements for TDIU, as the combination 
of a 50 percent rating, a 10 percent rating, and a 0 percent 
rating is 60 percent. 

5.  The veteran's service-connected disabilities are not of 
such severity as to preclude substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for migraine headaches have not been met.  See 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 
8100 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for left foot hallux valgus have not been met.  See 
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5280 (2008).

3.  The criteria for a compensable disability rating for 
right foot pes planus have not been met.  See 38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5276 (2008).

4.  The criteria for TDIU have not been met, and there is no 
evidence to warrant referral for consideration of individual 
unemployability on an extraschedular basis.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Sup. 2007); 38 
C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in November 2002, June 2005, and November 
2007 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The veteran was 
aware that it was ultimately her responsibility to give VA 
any evidence pertaining to the claims.  These letters 
informed her that additional information or evidence was 
needed to support her claims, and asked her to send the 
information or evidence to VA.  See Pelegrini II, at 120-121. 

With regards to the veteran's claims, the November 2002, June 
2005, and November 2007 VCAA letters specifically satisfied 
the elements (2) and (3) of the duty to notify, articulated 
above.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  With 
specific regard to the first element, the Board notes that, 
in order to satisfy the first Pelegrini II element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 
(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  

Preliminarily, the Board notes that the original notice 
provided in this case was issued prior to the decision in 
Vazquez-Flores.  As such it does not take the form prescribed 
in that case.  Failure to provide pre-adjudicative notice of 
any of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In June 2005 and November 2007, the RO sent the veteran VCAA 
letters, which indicated that she should provide evidence 
showing that her service-connected disabilities had increased 
in severity.  In addition, the veteran was questioned about 
her daily life, with regards to her service-connected 
disabilities, during the course of the June 2003 VA 
examinations performed in association with these claims.  The 
veteran provided statements at these examinations in which 
she detailed the impact of her disabilities on her daily 
life.  In light of the notice given, and the questions asked, 
the Board finds that a reasonable person would have known 
that the evidence needed to show that her disabilities had 
worsened and what impact that had on her occupation and daily 
life.  Furthermore, based on the responses provided by the 
veteran, the Board finds that she had actual knowledge of the 
requirement, and that any failure to provide her with 
adequate notice is not prejudicial.  See Sanders, supra.  The 
Board finds that the first criterion is satisfied.  See 
Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for migraine headaches, hallux valgus of 
the left foot, and pes planus of the right foot.  As will be 
discussed below, these disabilities are currently rated under 
38 C.F.R. §§ 4.71a and 4.124a.  Notification of the specific 
rating criteria was provided in the December 2003 statement 
of the case (SOC), after which, the veteran was issued an 
April 2008 supplemental statement of the case (SSOC).  

As to the third element, the Board notes that this 
information was provided in the November 2007 VCAA letter in 
which it was noted that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of her disability and its impact on 
her employment and daily life.  See Vazquez-Flores; Sanders, 
supra. 

As to the fourth element, the November 2002, June 2005, and 
November 2007 letters did provide notice of the types of 
evidence, both lay and medical, that could be submitted in 
support of a claim for an increased rating.  The Board finds 
that the fourth element of Vazquez-Flores is satisfied.  See 
id.  

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores is 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, relevant 
VA and private medical records, and Social Security 
Administration (SSA) records are in the file.  All records 
identified by the veteran as relating to these claims have 
been obtained, to the extent possible.  The Board finds that 
the record contains sufficient evidence to make a decision on 
the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran with examinations for her foot 
disabilities and migraine headaches, and possible associated 
unemployability, in June 2003.  There is no objective 
evidence indicating that there has been a material change in 
the severity of these disabilities since she was last 
examined.  See 38 C.F.R. § 3.327(a) (2008).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  The Board 
has considered the veterans' assertions that the VA 
examinations are inadequate, due to the length of the 
examinations, and even incorrect as to her reported symptoms.  
See VA Form 9 Appeal, January 2004.  However, while the 
examiners did not specifically indicate that the claims 
folder had been reviewed in its entirety, the examiners took 
into account the veteran's current complaints and fully 
examined her in detail.  The Board finds these examination 
reports to be thorough and consistent with contemporaneous 
medical records.  Thus, the Board concludes that the 
examinations in this case are adequate upon which to base a 
decision with regards to these claims. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to a rating in excess of 50 percent for 
migraine headaches.

An evaluation of 50 percent is currently assigned to the 
veteran's migraine headaches, effective January 20, 1998, 
under Diagnostic Code 8100. 

Under this diagnostic code, a 50 percent evaluation is 
warranted for migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.71a, Diagnostic Code 
8100 (2008).  This is the maximum evaluation awarded under 
this diagnostic code. 

The Board notes that the veteran underwent a VA examination 
in June 2003.  The veteran reported at this examination that 
her headaches began in 1992.  She described these headaches 
as vascular and throbbing in quality, unilateral or 
generalized, lasting up to 3 days and averaging 1 to 2 days.  
She reported that these headaches occur 5 times per week.  
They are associated with nausea but no vomiting occurs.  
There is photopsia, photophobia, and phonophobia with light-
headedness but no loss of consciousness.  The veteran 
reported taking Imitrex injections which resolve the 
headaches in 24 hours.  It was noted that the veteran is 
unable to work with a headache and that she has been 
unemployed since 1997.  Upon neurologic examination, the 
examiner noted that the veteran was alert, cooperative, and 
oriented to time, place, and person, and showed no impairment 
of speech, memory, or thinking.  All cranial nerve function 
was intact.  The gait and station were normal.  All muscle 
groups exhibited normal strength.  Tone and incoordination 
were intact.  Reflexes were symmetric.  Both plantars were 
flexor and sensory examination was intact.  The veteran was 
diagnosed with migraine syndrome, and the examiner noted that 
the veteran's employability could be improved by the use of 
preventatives for her migraines.        
 
The Board notes that the claims folder also contains VA 
treatment records, which indicate that the veteran has sought 
treatment for migraine headaches and has complained of having 
headaches 3 to 4 times per week.  See VA treatment records, 
February 2001 and November 2006.  In addition, the claims 
folder contains SSA records indicating that the veteran has 
severe impairment from migraine headaches.  See SSA decision, 
July 2000.   

The Board notes that the veteran's migraine headaches 
disability is currently rated at 50 percent.  This is the 
maximum evaluation allowed under Diagnostic Code 8100.  As 
such, an increased rating cannot be afforded under this 
diagnostic code. 

The Board has reviewed alternative diagnostic codes relating 
to neurological conditions, but finds that they are 
inapplicable in this case.  See 38 C.F.R. § 4.124a (2008).  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board notes that the evidence of record does 
contain findings that the veteran has an employment handicap 
and it has also been noted that the veteran is unable to work 
while actually experiencing a headache.  See VA Counseling 
Record-Narrative Report, April 2000; SSA decision, July 2000; 
VA examination report, June 2003.  However, in the July 2000 
SSA decision and the April 2000 VA Counseling Record-
Narrative Report, it was also noted that the veteran's 
employment handicap was caused by multiple disabilities, to 
include nonservice-connected disabilities.  It was also noted 
in the June 2003 VA examination report that the veteran's 
employability could be improved by the use of preventatives 
for her migraines.  As discussed above, the veteran's current 
50 percent rating contemplates migraines associated with 
severe economic inadaptability.  Therefore, while the veteran 
may be unable to work while actually experiencing a headache, 
the schedular rating already contemplates significant 
industrial incapacity, but the record does not show that her 
headache disorder alone results in a marked degree of 
interference with employment beyond that contemplated by the 
Schedule for Rating Disabilities.  In addition, the Board 
finds that the veteran's migraine headaches have not 
necessitated frequent periods of hospitalization and have not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
referral for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of 
staged ratings is not for application.  See Hart, supra.
2.  Entitlement to a rating in excess of 10 percent for left 
foot hallux valgus.

An evaluation of 10 percent is currently assigned to the 
veteran's left foot hallux valgus, effective July 15, 1995, 
under Diagnostic Code 5280. 

Under this diagnostic code, a 10 percent evaluation is 
warranted for severe, unilateral hallux valgus, if equivalent 
to amputation of great toe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5280 (2008).  A 10 percent is also warranted for 
unilateral hallux valgus, operated with resection of 
metatarsal head.  Id. 

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board notes that the veteran underwent a VA examination 
in June 2003.  At this examination, it was noted that the 
veteran had difficulty walking, especially with the left 
foot.  The foot was noted as feeling cold.  The veteran did 
not report using any arch support or taking any pain 
medications.  The pain was noted as being of moderate degree.  
The veteran reported difficulty standing for too long or 
walking a long distance.  The examiner noted that the veteran 
had surgery on her left foot in 1994.  The veteran reported 
having a screw taken out by another surgery, as there was no 
improvement.  She reported minor improvement of pain later 
on.  The examiner noted that the veteran had good posture 
while standing and both of her feet were plantigrade.  The 
veteran complained of pain on the left side while tiptoeing.  
The examiner noted a mild degree of hallux valgus to the 
extent of about 10 degrees.  Toes were straight with no 
calluses.  The veteran had 25 degrees of flexion and 40 
degrees of extension of the metatarsophalangeal (MTP) joint.  
The interphalangeal (IP) joint had a range of motion of 0 to 
40 degrees without any complaint.  X-rays revealed status 
post hallux valgus surgery on the left side.  The examiner 
concluded by noting that, on the basis of the veteran's 
service-connected condition of her feet, she is employable.  

The Board notes that the claims folder also contains VA 
treatment and SSA records.  However, there is no indication 
in these records that the veteran's left foot hallux valgus 
has increased in severity since the June 2003 VA examination.  

The Board notes that the veteran's left foot hallux valgus is 
currently rated at 10 percent.  This is the maximum 
evaluation allowed under Diagnostic Code 5280.  As such, an 
increased rating cannot be afforded under this diagnostic 
code. 

The Board has reviewed the remaining diagnostic codes 
relating to foot disabilities, but finds that they are 
inapplicable in this case.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5276-5284 (2008).

The Board has considered assigning a higher disability rating 
based on functional loss as contemplated by the Court's 
holding under Deluca.  However, there is no indication in the 
June 2003 VA examination report, or in any other medical 
evidence of record, that the veteran's left foot hallux 
valgus results in additional range of motion loss, due to 
pain, fatigue, weakness, lack of endurance, or incoordination 
following repetitive use.  Therefore, an increased evaluation 
is not warranted under Deluca. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  As noted above, the evidence of record indicates 
that the veteran does have an employment handicap.  See VA 
Counseling Record-Narrative Report, April 2000; SSA Decision, 
July 2000.  However, in the July 2000 SSA decision and the 
April 2000 VA Counseling Record-Narrative Report, it was 
noted that the veteran's employment handicap was caused by 
several service-connected disabilities, to include her left 
foot condition, as well as nonservice-connected disabilities.  
However, it was specifically noted at the June 2003 VA 
examination that the veteran's service-connected condition of 
her feet did not alone render him unemployable, and the 
remainder of the medical evidence does not otherwise suggest 
that the disability results in marked interference with 
employment, are otherwise renders impractical the regular 
schedular standards.  In addition, the Board finds that the 
veteran's left foot hallux valgus has not necessitated 
frequent periods of hospitalization and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
referral for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of 
staged ratings is not for application.  See Hart, supra.

3.  Entitlement to a compensable rating for right foot pes 
planus.

An evaluation of 0 percent is currently assigned to the 
veteran's right foot pes planus, effective July 15, 1995, 
under Diagnostic Code 5276. 

Under this diagnostic code, a 0 percent evaluation is 
warranted for mild symptoms relieved by built-up shoe or arch 
support.  A 10 percent evaluation is warranted for moderate 
acquired unilateral or bilateral flatfoot with weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendo Achillis, and pain on manipulation and use of the feet.  
A 20 percent evaluation is warranted for severe acquired 
unilateral flatfoot manifested by objective evidence of 
marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use, indication of swelling on use, 
and characteristic callosities.  A 30 percent evaluation is 
warranted for severe acquired bilateral flatfoot manifested 
by objective evidence of marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use, 
indication of swelling on use, and characteristic 
callosities.  A 30 percent evaluation is also warranted for 
pronounced acquired unilateral flatfoot manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, and marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, not improved by orthopedic 
shoes or appliances.  A 50 percent evaluation is warranted 
for pronounced acquired bilateral flatfoot manifested by 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, and marked inward displacement and severe spasm of 
the tendo Achillis on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2008).

As mentioned above, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

As noted above, the veteran underwent a VA examination in 
June 2003.  At this examination, it was noted that the 
veteran had difficulty walking, especially with the left 
foot.  Her right foot was noted as painful but not as bad as 
her left.  The veteran did not report using any arch support 
or taking any pain medications.  The pain was noted as being 
of moderate degree.  The veteran reported difficulty standing 
for too long or walking a long distance.  The veteran also 
reported that she had no plan for surgery on her right foot.  
The examiner noted that the veteran had good posture while 
standing and both of her feet were plantigrade.  The veteran 
could tiptoe without complaint of pain on the right side.  
Upon examination, the examiner noted that there was no 
evidence of any pes planus on the right side.  There was 20 
degrees of hallux valgus without any calluses.  Range of 
motion of the MTP joint was recorded at 30 degrees of flexion 
and 45 degrees of extension.  The IP joint had a range of 
motion of 0 to 45 degrees.  Toes were straight and ankle 
pulses were palpable.  X-rays revealed mild hallux valgus on 
the right side with no evidence of pes planus.  The examiner 
concluded by noting that, on the basis of the veteran's 
service-connected condition of her feet, she is employable.  

The Board notes that the claims folder also contains VA 
treatment and SSA records.  However, there is no indication 
in these records that the veteran's right foot disability has 
increased in severity since the June 2003 VA examination.  
The Board recognizes that the veteran has complained that her 
right foot needs surgery.  See VA Form 9 Appeal, January 
2004.  However, there is no indication in the claims folder 
that this surgery was ever conducted, nor is there medical 
evidence of record indicating that the veteran's disability 
necessitates surgery. 

In order for the veteran's disability to warrant an increased 
rating, it must meet the criteria of at least a 10 percent 
rating.  Currently, there is no indication in the June 2003 
VA examination report, or in any other medical evidence of 
record, that the veteran meets this criteria.  While the 
veteran has consistently complained of pain in her feet, to 
include at the June 2003 VA examination, there is no evidence 
in the claims folder that she has moderate acquired 
unilateral or bilateral flatfoot with weight-bearing line 
over or medial to the great toe and inward bowing of the 
tendo Achillis.  In addition, it was specifically noted in 
the June 2003 VA examination report that there was no 
evidence of pes planus in the right foot.  As the veteran's 
right foot pes planus appears to be primarily asymptomatic, 
with the exception of the veteran's complaints of pain, an 
increased rating under Diagnostic Code 5276 is not warranted 
at this time. 

The Board has reviewed the remaining diagnostic codes 
relating to foot disabilities, but finds that they are 
inapplicable in this case.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5277-5284 (2008).  The Board acknowledges that 
Diagnostic Code 5280 evaluates unilateral hallux valgus.  At 
the June 2003 VA examination, the veteran was specifically 
noted as having hallux valgus of 20 degrees on the right 
side.  However, there is no evidence in the claims folder 
that the veteran's right foot was operated on with resection 
of the metatarsal head, nor is there evidence in the claims 
folder that this disability is severe or equivalent to 
amputation of the great toe.  At the June 2003 VA 
examination, the veteran's right foot was noted as being 
plantigrade with no evidence of calluses.  The skin was noted 
as healthy without tenderness.  Her toes were straight and 
ankle pulses palpable.  As such, the Board finds that an 
additional 10 percent rating cannot be assigned under 
Diagnostic Code 5280 for the veteran's right foot disability. 
	
The Board has considered assigning a higher disability rating 
based on functional loss as contemplated by the Court's 
holding under Deluca.  However, there is no indication in the 
June 2003 VA examination report, or in any other medical 
evidence of record, that the veteran's right foot disability 
results in additional range of motion loss, due to her 
symptoms of pain, or due to symptoms such as fatigue, 
weakness, lack of endurance, or incoordination following 
repetitive use.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  As discussed above, the evidence of record 
indicates that the veteran does have an employment handicap.  
See VA Counseling Record-Narrative Report, April 2000; SSA 
Decision, July 2000.  However, in the April 2000 VA 
Counseling Record-Narrative Report, it was noted that the 
veteran's employment handicap was caused by several service-
connected disabilities, to include her bilateral feet 
condition, as well as nonservice-connected disabilities.  
Furthermore, the veteran's right foot disability was not 
noted in the July 2000 SSA decision as being a severe 
impairment.  In addition, it was specifically noted at the 
June 2003 VA examination that the veteran's service-connected 
condition of her feet did not render her unable to work.  
Therefore, the Board finds that the veteran's lack of 
employment is not caused solely by her right foot disability 
or her service-connected disabilities, and any interference 
with employment that the veteran's right foot disability may 
cause is not shown by the medical evidence of record to be 
marked.  In addition, the Board finds that the veteran's 
right foot disability has not necessitated frequent periods 
of hospitalization and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of 
staged ratings is not for application.  See Hart, supra.

4.  Entitlement to TDIU.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his or her education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  Under 
the applicable regulations, benefits based on individual 
unemployability are granted only when it is established that 
the service- connected disabilities are so severe, standing 
alone, as to prevent the retaining of gainful employment.  
Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his or her employment and educational 
history.  38 C.F.R. §4.16(b) (2008).  The Board does not have 
the authority to assign an extraschedular total disability 
rating for compensation purposes based on individual 
unemployability in the first instance. Bowling v. Principi, 
15 Vet. App. 1 (2001).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but it may not be given to his or her age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

In this case, the Board notes that the veteran has a 50 
percent rating for migraine headaches, a 10 percent rating 
for left foot hallux valgus, and a 0 percent rating for right 
foot pes planus.  As such, her combined rating is 60 percent 
according to Table 1 of 38 C.F.R. § 4.25.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.25 (2008).  Therefore, the 
veteran's service-connected disabilities do not meet the 
percentage rating standards for TDIU.  38 C.F.R. § 4.16(a) 
(2008).  Nevertheless, the Board must consider whether the 
evidence warrants referral to the appropriate VA officials 
for entitlement to a total disability rating for compensation 
purposes based on individual unemployability on an 
extraschedular basis under the provisions of 38 C.F.R. 
§4.16(b).  See Bowling, 15 Vet. App. at 6.  For a veteran to 
prevail on a claim for entitlement to TDIU, the record must 
reflect some factor which takes the case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough; the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Having reviewed the record, the Board finds no evidence of 
record suggesting that the veteran's case is outside the norm 
requiring extraschedular consideration.  The veteran has 
contended that she should be awarded entitlement to 
unemployability, as she has been deemed disabled by SSA.  See 
VA Form 9 Appeal, January 2004.  The veteran has also 
indicated that she was informed by a VA Vocational 
Rehabilitation program director that she could be retrained 
but that she could not be placed in a position, due to her 
medical problems.  Id.  Additionally, she indicated in a 
December 2002 statement that this program director informed 
her that she would not be able to perform any substantial 
work. 

The Board acknowledges that the veteran was deemed to be 
disabled in a July 2000 SSA decision.  Specifically, it was 
determined that the veteran has the following severe 
impairment: migraine headaches; status-post left first 
metatarsal cuneiform with marked irregularities and narrowing 
of the joint space; and dysthymic disorder.  It was also 
noted that the veteran retains residual functional capacity 
to lift no more than 10 pounds maximum.  She cannot engage in 
prolonged walking or standing, or significant climbing of 
stairs or ladders.  She cannot repetitively or forcefully use 
foot pedals, is limited to simple, routine tasks, and would 
miss more than 1 day per week because of her headaches.  In 
an April 2000 VA Counseling Record-Narrative Report, it was 
also noted that the veteran has an employment handicap.  This 
report indicated that the veteran's employment handicap was 
caused by her bilateral feet conditions, migraine headaches, 
certain environmental situations, and her nonservice-
connected depression and back pain.  

As an initial matter, the Board notes that the veteran is not 
service-connected for dysthymia, depression, or a back 
disability.  As such, employability based on these 
disabilities will not be considered by the Board. 

With regards to the veteran's right foot pes planus and left 
foot hallux valgus, the Board notes that, after full 
examination, the examiner at the June 2003 VA examination 
specifically stated that the veteran is employable, based on 
her service-connected feet conditions.  As this is the only 
medical opinion address the degree of impact on her 
employability caused solely by her bilateral foot disability, 
the Board finds it to be the most probative evidence of 
record as to that issue.  In addition, the Board notes that 
the clinical symptoms documented in this examination report 
give no indication that the veteran's feet conditions prevent 
her from obtaining and maintaining any form of gainful 
employment consistent with her education and occupational 
experience.  While the veteran's bilateral feet conditions 
were noted in the April 2000 VA Counseling Record-Narrative 
Report as a factor in the veteran's inability to maintain 
employment, the examiner determined that a serious employment 
handicap finding is made as a result of multiple conditions, 
the seriousness of the migraines and depression.  
Additionally, the veteran's left foot condition was noted as 
a factor in determining the veteran's unemployability in the 
July 2000 SSA decision.  However, migraines and dysthymia 
were also listed.  

With regards the veteran's migraines, the examiner at the 
June 2003 VA examination noted that the veteran is unable to 
work while experience a headache.  He also noted, however, 
that the veteran's employability could be improved by the use 
of preventatives for her migraines, and the examiner did not 
find that the disability totally precluded her from 
maintaining employment.  In addition, the Board notes that 
the veteran is currently assigned a 50 percent rating under 
Diagnostic Code 8100, which, as noted, already takes into 
account severe economic inadaptability resulting from 
migraine headaches.  As such, the Board finds that any impact 
this disability has on the veteran's ability to gain and 
maintain employment is already compensated with the veteran's 
current 50 percent rating.  

The Board again notes that the veteran has been found totally 
disabled by SSA.  Although VA is required to consider the 
SSA's findings, VA is not bound by their conclusions.  
Adjudication of VA and SSA claims is based on different laws 
and regulations.  In this case, the award of SSA disability 
benefits was based not only on the veteran's migraines and 
feet conditions, but on her depression and dysthymia as well.  
As mentioned above, unemployability due to the veteran's 
nonservice-connected disabilities, such as depression or 
dysthymia, and back disability, will not be considered in 
determining whether the veteran is entitled to TDIU according 
to VA standards.  Unemployability due to the veteran's 
service-connected migraine headaches and feet conditions will 
also not be awarded in this case.  

The Board notes that the veteran's feet conditions and 
migraine headaches were listed among the conditions 
considered to be contributing factors to the veteran's 
unemployability in the July 2000 SSA decision and the April 
2000 VA Counseling Record-Narrative Report.  However, with 
regards to the veteran's feet conditions, application of the 
rating criteria yields no more than a 10 percent rating for 
the left foot and a 0 percent rating for the right foot.  In 
addition, the examiner at the June 2003 VA examination 
specifically noted that these conditions do not result in 
unemployability.  Therefore, as the clinical evidence of 
record does not reflect that the veteran's bilateral feet 
conditions would render her unemployable, the claims folder 
contains a VA opinion specifically stating that the veteran's 
bilateral feet conditions do not result in unemployability, 
and the opinions of record indicating that the veteran's feet 
conditions do result in unemployability list several other 
contributing factors, to include nonservice-connected 
disabilities, that affect her ability to gain and maintain 
employment, the Board finds no evidence reflecting a factor 
which takes the case outside the norm with regards to the 
veteran's feet conditions.

With regards to the veteran's migraine headaches, although 
the Board does not doubt that her migraines significantly 
impact her daily life, the Board notes that this is already 
being taken into consideration with her current 50 percent 
rating.  In addition, as with the veteran's bilateral feet 
conditions, the Board notes that this disability is merely 1 
factor of several that contribute to the veteran's 
unemployability.  As such, the Board finds no evidence 
reflecting a factor which takes the case outside the norm 
with regards to the veteran's migraine headaches.

In short, while the Board does not doubt that the veteran's 
service-connected disabilities have some effect on her 
employability, the preponderance of the evidence does not 
support her contention that her service-connected 
disabilities are of such severity so as to preclude her 
participation in any form of substantially gainful 
employment.  Thus, the Board finds that the RO's decision not 
to refer this issue to the Director of Compensation and 
Pension Service for consideration of a TDIU was correct.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b) (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 50 percent for migraine 
headaches is denied.

Entitlement to a rating in excess of 10 percent for left foot 
hallux valgus is denied.

Entitlement to a compensable rating for right foot pes planus 
is denied.
 
Entitlement to TDIU is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


